Citation Nr: 1744307	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  11-19 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthritis on or after December 18, 2006 (excluding a temporary total evaluation from March 15, 2007 to May 1, 2007).

2.  Entitlement to an initial compensable evaluation for limited extension of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee instability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from January 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO granted service connection for right knee degenerative arthritis and assigned a 10 percent evaluation effective from June 18, 2010.  In a June 2011 rating decision, the RO subsequently assigned the Veteran's right knee disorder a noncompensable evaluation effective from October 6, 2005; a 10 percent evaluation from December 18, 2006; a 100 percent evaluation from March 15, 2007, based on surgical or other treatment necessitating convalescence; and a 10 percent evaluation from May 1, 2007.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of that hearing is associated with the claims file.

The Board remanded the case for additional development in March 2014.  The case was subsequently returned, and in a June 2015 decision, the Board granted a 10 percent evaluation for right knee degenerative arthritis from October 6, 2005, to December 17, 2006, but no higher.  The Veteran did not appeal that decision; therefore, that time period is no longer on appeal.  The Board also remanded the issue of entitlement to a higher initial rating for the Veteran's right knee degenerative arthritis on or after December 18, 2006, for further development in June 2015 and August 2016.  

Subsequent to the Board's August 2016 remand, the Veteran's right knee disability was re-evaluated, and in a March 2016 rating decision, the Veteran was granted service connection for limited extension of the right knee and assigned a noncompensable evaluation.  In a May 2017 rating decision, the Veteran was granted service connection for right knee instability and assigned a 10 percent evaluation.  The issue of entitlement to a higher initial evaluation for degenerative arthritis has returned to the Board for appellate review; however, the issues on appeal now include the evaluations for the Veteran's right knee limited extension and instability.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues have been characterized as reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in this case in order to comply with Correia v. McDonald, 28 Vet. App. 158 (2016), and the Board's August 2016 remand directives.  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  

Although the Veteran was afforded a VA examination in October 2016, that examination did not include the testing required under Correia.  Moreover, while VA medical opinions were also obtained in March 2017, these opinions note only that passive range of motion testing was not performed and that weight and non-weight bearing motion was not recorded.  Thus, the October 2016 and March 2017 VA examinations and opinions are inadequate, and another VA examination must be obtained in order to perform a VA examination that complies with Correia.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestation of his service-connected right knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.   If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; or the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether the Veteran has any impairment of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including additional limitation of motion, due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




